Citation Nr: 0521156	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  00-03 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
varicocele and rupture of a left scrotal varix.

2.  Entitlement to service connection for tuberculosis.

3.  Entitlement to service connection for a chronic lung 
disorder claimed as resulting from exposure to toxic elements 
in service.

4.  Entitlement to service connection for depression or other 
acquired mental disorder, to include post-traumatic stress 
disorder (PTSD).

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from December 1968 through 
August 1974.  

The appeal before the Board of Veterans' Appeals (Board) 
arises from rating decisions issued by the Des Moines, Iowa 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  By a rating decision issued in September 1998, service 
connection for an acquired mental disorder and for residuals 
of left varicocele and rupture of left scrotal varix were 
denied.  The veteran disagreed with that rating decision in 
several statements submitted in April 1999 and May 1999.

By a rating decision issued in March 1999, service connection 
for tuberculosis and for a chronic lung disorder due to 
exposure to toxic elements in service was denied.  In a June 
1999 rating decision, the RO continued the denials of service 
connection for tuberculosis, for chronic lung disability due 
to exposure to toxic elements, for residuals of left 
varicocele and rupture of left scrotal varix, for depression 
or other acquired mental disorder, and determined that new 
and material evidence had not been received to reopen a claim 
of entitlement to service connection for a back disorder.  In 
September 1999, the veteran timely disagreed with the March 
1999 and June 1999 rating determinations.  

In September 1999, the RO issued a statement of the case 
(SOC) which addressed the claims of entitlement to service 
connection for tuberculosis, for chronic lung disability due 
to toxic elements, for depression or other acquired mental 
disorder, and the request to reopen the claim for service 
connection for a back disorder.  The veteran submitted a 
timely substantive appeal in January 2000.

In March 2000, the RO issued a SOC addressing the claim of 
entitlement to service connection for residuals of a left 
varicocele and rupture of a left scrotal varix, and issued a 
supplemental statement of the case (SSOC) addressing the four 
issues included in the September 1999 SOC.  The RO granted 
the veteran's request for an extension of time in which to 
file a timely substantive appeal following the March 2000 
SOC, and a timely appeal was submitted in early May 2000.

By a statement submitted in March 2005, the veteran stated 
she had diabetes as a result of exposure to Agent Orange.  
This claim is REFERRED to the agency of original jurisdiction 
for any action necessary.  

The veteran requested a hearing before the Board.  The 
requested hearing was held by videoconference in May 2005, 
with the undersigned Veterans Law Judge sitting in 
Washington, D.C., while the veteran testified in Des Moines, 
Iowa.

The claim of entitlement to service connection for depression 
or an acquired mental disorder, to include PTSD, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the issues addressed in this 
decision has been obtained, and all statutory duties to the 
veteran have been met.

2.  The veteran failed, without good cause, to appear for VA 
examination to determine whether in-service rupture of a pre-
existing left scrotal varix constituted aggravation of that 
disorder, and to determine whether there were any current 
residuals of the ruptured varix, and she did not request that 
examination be rescheduled, nor did she submit or identify 
any clinical evidence or alternative evidence which might be 
relevant to the claim.

4.  There is no evidence that a medical professional assigned 
a diagnosis of active tuberculosis at any time during the 
veteran's service, proximate to service, or currently, and 
the veteran failed, without good cause, to report for VA 
examination to determine whether tuberculosis was currently 
present.

5.  Although skin testing confirms that the veteran has been 
exposed to tuberculosis, a positive skin test is not a 
chronic disability for which service connection may be 
granted.

6.  Although the clinical evidence confirms diagnoses of lung 
disorders, the only evidence of record as to the etiology of 
those disorders is unfavorable to the veteran, and the 
veteran failed to report for VA examination to determine 
whether any lung disorder was etiologically linked to any in-
service chemical or other exposure.

7.  The veteran did not disagree with or appeal a rating 
decision issued in October 1995 which denied entitlement to 
service connection for a lower back disorder, and that 
decision became final.  

8.  The evidence obtained since the October 1995 rating 
decision consists of subjective complaints of back pain 
without assignment of any medical diagnosis of a back 
disorder, as well as the veteran's contentions that she 
continues to have back pain continuously since service, and 
this additional evidence does not bear directly and 
substantially upon the merits of the claim for service 
connection for a back disorder, is cumulative and redundant, 
and need not be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for 
residuals of left varicocele and rupture of a left scrotal 
varix are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 
3.310 (2004).

2.  The criteria for an award of service connection for 
tuberculosis are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.307, 3.309, 3.310 (2004).

3.  The criteria for an award of service connection for a 
chronic lung disorder claimed as resulting from exposure to 
toxic agents in service are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2004).

4.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for a back 
disorder, and the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7104 (West 2002); 38 C.F.R. § 3.156 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) into 
law.  Among other things, the VCAA amended 38 U.S.C.A. § 5103 
to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  

Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).  The intended effect of the 
implementing regulations was to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide to claimants who file 
a claim for benefits.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  

The claims on appeal in this case were submitted in 1998 and 
1999, prior to enactment of the VCAA, but no final decision 
has yet been issued.  Both the VCAA and the implementing 
regulations, collectively referred to as "the VCAA," are 
applicable to the claims.  

To comply with the VCAA, the RO must satisfy four 
requirements.  First, the RO must inform the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1).  Second, the RO must inform the claimant of 
the information and evidence VA will seek to provide.  See 38 
U.S.C.A. § 5103, 38 C.F.R. 3.159(b)(1).  Third, the RO must 
inform the claimant of the information and evidence the 
claimant is expected to provide.  Id.  Finally, the RO must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Id.
 
Initial notices of the denials of the veteran's claims did 
not discuss the VCAA, since the claims were submitted prior 
to the enactment of the VCAA.  However, the record 
establishes that each of the four requirements of the VCAA 
was met prior to transfer to the Board of the claims on 
appeal.   

In a September 1998 rating decision, the veteran was notified 
that there was no medical evidence of any current residual or 
disability due to a varicocele or surgical repair of a 
ruptured varix.  In May 1999, the veteran contended that an 
aneurysm present in the groin was aggravated in service, as 
manifested by a rupture which required surgical repair.  The 
veteran was scheduled for VA examination which might have 
disclosed whether such residuals or disability was present, 
and the VA examination report might have provided medical 
opinion as to whether there was aggravation in service of a 
pre-existing disorder, but the veteran did not report for 
that examination, nor did she request that the examination be 
rescheduled, nor did she identify any other available records 
or evidence which might supply the missing evidence.  The 
veteran was afforded an opportunity to identify any other 
relevant evidence at her May 2005 videoconference hearing, 
and explained, at some length, why there were no records 
available which would support her claim that her pre-existing 
varicocele was aggravated in service.  

By a March 1999 rating decision, the veteran was notified 
that there was no medical evidence that she had a lung 
disorder due to exposure to any toxic chemical, and that 
there was no medical evidence that any medical provider had 
assigned a diagnosis of tuberculosis at any time.  The 
veteran was also notified that there was no clinical evidence 
that any current lung disability was related to her service.  
The veteran was scheduled for VA examination in October 2003 
which might have disclosed tuberculosis, if present, and 
which could have provided opinion as to whether any current 
lung disorder was due to exposure to toxic substances or was 
linked to the veteran's service, but the veteran did not 
report for that examination.  She did not request that the 
examination be rescheduled, or identify any other available 
records or evidence which might supply the missing evidence.  
The veteran was afforded an opportunity to identify any other 
relevant evidence at her May 2005 videoconference hearing, 
and explained, at some length, why there were no records 
available which would support her claim that she had 
tuberculosis or that she had a lung disorder as a result of 
various substances to which she was exposed is service.

By a rating decision issued in June 1999, the veteran was 
notified that a claim of entitlement to service connection 
for a back disorder had been denied in October 1995, and the 
veteran was notified that the service medical records failed 
to disclose diagnosis of any back disorder in service, and 
that post-service clinical records reviewed disclosed 
complaints of back pain but did not disclose diagnosis of any 
specific back disorder.  The veteran was advised that new and 
material evidence was required to reopen the claim, and the 
rating decision provided the definition of new and material 
evidence.  By a SOC issued in March 2000, the RO explained 
that the additional clinical records submitted by the veteran 
since the October 1995 rating decision disclosed only that 
the veteran complained of back pain, but were devoid of 
evidence other than the veteran's statements which might link 
the complaints of back pain to service, and the "new" 
evidence therefore duplicated evidence already of record and 
did not constitute new and material evidence.

In a July 2003 letter, the RO explained that service 
connection for a back disorder had been denied, that the 
appeal period had expired, that the decision was final, and 
that new and material evidence was required to reopen the 
claim.  The RO explained what new evidence was, explained 
that material evidence must relate to an unestablished fact 
necessary to substantiate the claim, and that new and 
material evidence must raise the possibility that the 
conclusion reached previously would change.  In attachments 
to this letter, the RO set out the status of the claim, what 
evidence was of record, what types of evidence VA could 
obtain, what the veteran's responsibility was, and what 
evidence was necessary to substantiate a claim for service 
connection.  The veteran was afforded an opportunity to 
identify any other relevant evidence at her May 2005 
videoconference hearing, and explained, at some length, that, 
although there were clinical records from Mercy Hospital 
reflecting that she was not allowed to lift more than 5 
pounds, the physicians would not help her by linking the back 
pain to her service. 


It cannot be doubted that the appellant was aware of what 
evidence would substantiate the attempt to reopen the claim 
for service connection for back pain, given the explanations 
in the June 1999 rating decision, the March 2000 rating 
decision, and the July 2003 letter.  The appellant has 
presented argument and testimony to the effect that a back 
disorder resulted from a "spinal tap" performed in service, 
but the records were destroyed, and without those records, 
the current treating providers are unable to correctly 
diagnosed the problem underlying current complaints of back 
pain.  

By a letter issued in April 2002, the RO specifically advised 
the veteran of the enactment of the VCAA.  The letter 
notified the veteran that, since certain claims had been 
denied on the basis that the claims were not well-grounded, 
and the VCAA had removed the requirement that a veteran 
submit a well-grounded claim, the claims denied on that basis 
would be readjudicated.  The veteran was notified that, in 
pertinent part, the claims for service connection for 
tuberculosis, for a chronic lung disorder, and for residuals 
of left varicocele and rupture of a left scrotal varix would 
be reviewed.  The veteran was specifically notified of the 
types of records VA could assist her to obtain, and she was 
notified that it was her responsibility to provide enough 
information about the records so that VA could request the 
records.  

The veteran was scheduled for VA examination in October 2003.  
She did not appear for that examination.  By a letter issued 
in January 2005, the RO advised the veteran that certain 
treatment records, including records of Unity Medical Center 
(Muscatine General Hospital) had been requested, but had not 
been received, and that a new authorization for release was 
required.  This letter also advised the veteran that, "if 
there is any other evidence or information that you think 
will support your claim, let us know."  By a January 2005 
response, the veteran informed the RO that the requests for 
records violated her privacy, and indicated that she did not 
intend to provide authorization for release of any records.

In February 2005, the RO issued a SSOC which included the 
complete text of the provisions of 38 C.F.R. § 3.159, as 
revised to incorporate and implement the VCAA.  This SSOC 
also included the text of the provisions at 38 C.F.R. § 3.655 
regarding failure to report for an examination, and the 
veteran was advised that she had failed to report for VA 
examination scheduled in October 2003.  

The veteran was afforded an opportunity to identify any other 
relevant evidence at her May 2005 videoconference hearing.  
Although the veteran testified that the reason that VA 
clinical records did not reflect a diagnosis of tuberculosis 
was that the physicians were manipulating the documentation 
in the clinical records, she did not identify any provider 
who had assigned a diagnosis of tuberculosis, and she did not 
testify that any provider had diagnosed a back disorder or a 
current disability due to a left varicocele or surgical 
repair of a ruptured varix.  She testified that the 
physicians had told her, as to the claim that she had a lung 
disorder related to exposure to toxic substances, that they 
were not going to help her.  

She testified that the service and VA clinical records did 
not include documentation of residuals of a varicocele or 
disability due to repair of a ruptured varix and did not 
reflect that she suffered an injury to the spinal cord due to 
a spinal tap in service because the records were incomplete, 
inaccurate, or portion of the records had been discarded.  
She did not, however, indicate that any additional evidence 
as to any claim at issue was available from any provider, or 
that she would appear for VA examination if an examination 
were rescheduled.  

The record establishes that the appellant has been clearly 
notified of the evidence required to substantiate her claim, 
of the provisions of the VCAA, of VA's duty to assist her to 
obtain evidence, of the types of evidence VA would assist her 
to obtain, and of her responsibility to submit or identify 
evidence.  Moreover, the record establishes that the 
appellant has specifically acknowledged that she has been 
provided an opportunity to submit additional evidence, that 
she is aware that she had an opportunity to submit additional 
evidence, that she knows that she may submit any evidence, of 
any type, and that she has no further evidence and does not 
wish her opportunity to submit or identify evidence to remain 
open.

It is noted that the decision of the United States Court 
of Appeals for Veterans Claims (Court) in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
(withdrawing and replacing Pelegrini v. Principi, 17 
Vet. App. 412 (2004)) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to 
a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits, or that an essentially equivalent notification 
was provided.  The Board notes that the appellant did 
not receive notice of the provisions of the VCAA and of 
the criteria for service connection prior to the initial 
rating decisions, because the VCAA had not yet been 
enacted at that time.  

The current decision in Pelegrini II noted that a VCAA 
notice consistent with 38 U.S.C. § 5103A and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  As the Board has described above, the 
appellant has been afforded numerous opportunities to 
authorize VA to obtain evidence on her behalf, and has 
declined to provide such authorization.  

To the extent that there is any notice requirement or duty to 
the appellant which has not been technically satisfied during 
the pendency of this claim, it appears that the appellant has 
received actual notice of all provisions of the VCAA.  The 
Board finds that each of the notice requirements set forth in 
Pelegrini II has been met.  In particular, there are multiple 
communications of record advising the appellant of the 
evidence she must submit to substantiate her claims, and she 
has indicated that VA had obtained all the evidence she 
intends to release or identify.  As such, to the extent that 
there is any technical defect in any notice to the veteran, 
no prejudice has resulted, since the veteran has indicated 
that there are no additional records of any sort which 
reflect her version of the facts, and she does not intend to 
authorize release of any additional clinical records or 
submit any additional clinical records, since the only 
available records are devoid of documentation supporting her 
claims.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115-18 
(2005). 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claims 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
VA has fully satisfied its duties to inform and assist the 
appellant as to the claims at issue here.  

Law and regulations governing service connection 

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if the chronic 
disorder becomes disabling to a compensable degree within one 
year of the veteran's separation from active duty.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic condition during 
service, or during an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

Service connection requires the diagnosis of a current, 
chronic disability.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  Moreover, service connection is not authorized 
for pain alone, in the absence of a medical diagnosis.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 ("pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted."); dismissed in 
part and vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a), (b).  Aggravation of a preexisting 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  In 
addition, "[t]he usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment . . . 
will not be considered service-connected unless the disease 
or injury is otherwise aggravated by service."  38 C.F.R. 
§ 3.306(b)(1).

The Board notes that the language of 38 C.F.R. § 3.304(b) 
provides that the presumption of soundness in 38 U.S.C.A. § 
1111 may be rebutted merely by proof of pre-existence of the 
disorder in issue, while the statute declares that the 
condition must be both shown to have existed before service 
and not to have been aggravated by service.  The Court, in 
Cotant v. Principi, 17 Vet. App. 116 (2003), has identified 
that apparent conflict between the statute and regulation, 
and the VA General Counsel has issued a precedent opinion, 
VAOPGCPREC 3-2003, holding subsection 3.304(b) to be invalid 
insofar as it requires a claimant to show an increase in 
severity of the claimed disorder before VA's duty under the 
second prong of the rebuttal standard applies.  In conformity 
with the Court's analysis and the VA General Counsel opinion, 
the Board cites 38 C.F.R. § 3.304(b) herein only for the 
provisions of the regulation that have not been invalidated.

When entitlement to a benefit cannot be established without a 
current VA examination or reexamination, and a claimant, 
without good cause, fails to report for such examination, the 
claim will be rated based on the evidence or record.  
38 C.F.R. § 3.655.

1.  Claim for service connection for residuals, left 
varicocele, rupture, scrotal varix

As part of a statement submitted in May 1999, the veteran 
submitted private clinical records dated in August 1961, 
prior to the veteran's entry into service, which, although 
difficult to read, appear to document that the veteran had a 
testicle problem prior to service.  

On VA examination conducted in September 1995, the veteran 
reported a history of being told, at age 17, that she had an 
aneurysm on the left side of the testicles.  That aneurysm, 
the veteran reported "blew up" and required surgery while she 
was in-service.  The veteran reported her belief that, during 
the surgery, a vasectomy was performed without her 
permission.  The veteran reported that service medical 
records were destroyed to cover up this problem.  Sperm 
analysis disclosed a very low sperm count.  The examiner 
concluded that the presence of sperm was contrary to a 
vasectomy having been performed.  

The veteran was scheduled for VA examination in October 2003 
in connection with the claims on appeal.  The veteran did not 
appear for VA examination, did not explain why she had failed 
to appear, and did not request that the VA examination be 
rescheduled.  

During her March 2005 videoconference hearing before the 
Board, the veteran testified that she was entitled to service 
connection for the residuals of a left varicocele and rupture 
of a left scrotal varix because the rupture of the varix was 
caused by stress of performing military duties.

Analysis

The clinical records and the veteran's statements establish 
that the veteran had a pre-existing testicle disorder at the 
time of the veteran's induction.  The service medical records 
establish that the veteran underwent surgery during service.  
These facts are not in dispute, and no further discussion of 
the facts establishing that the veteran underwent surgery in 
service is necessary.

Although she has indicated that a vasectomy was performed 
without her permission, the medical evidence is contrary to 
that assertion.  Although the veteran has asserted that the 
surgery in service resulted in infertility, the veteran did 
not appear for VA examination scheduled to assist in 
addressing this medical question.

However, the undisputed fact that the veteran underwent 
surgery in service does not meet the three criteria required 
by law for an award of service connection.  As noted in the 
statement of law and regulations applicable to claims for 
service connection, each of the three criteria for service 
connection must be met before service connection is 
authorized under governing laws and regulations.  The Board 
is not free to disregard any of the three criteria applicable 
to a claim for service connection.  

The claim for service connection for a disorder must be 
supported by medical diagnosis establishing that the claimed 
disorder is present and results in current disability.  In 
this case, the veteran has not submitted medical evidence 
which establishes that there are current residuals of the 
surgical procedure performed during her military service.  
She failed to appear for VA examination which had been 
scheduled to provide the evidence necessary to adjudicate the 
claim.  

As discussed above, the laws governing service connection 
require diagnosis of a current, chronic disability in order 
for service connection for a disability to be authorized by 
law.  See Brammer, supra, 3 Vet. App. at 223.  The record in 
this case is devoid of current medical evidence which 
establishes that the claimed residuals of a left varicocele 
are present, or that claimed residuals of the in-service 
repair of rupture of a left varix are present.  

The veteran's assertions that residuals are present does not 
place the evidence in equipoise so as to meet the criteria 
for service connection.  When a proposition to be proven 
turns on a medical question, such as diagnosis of symptoms or 
whether a disorder existing prior to service was aggravated 
in service, then evidence proceeding from a medical, rather 
than lay, source is required.  Voerth v. West, 13 Vet. App. 
117, 120 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992) (a lay person is not competent to diagnose a 
current disability or opine as to its etiology).

When a veteran fails to report for VA examination in 
connection with a claim for service connection, the claim 
must be adjudicated on the evidence of record.  38 C.F.R. 
§ 3.655.  

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court 
pointed out that VA must show that a claimant lacked "good 
cause" [see 38 C.F.R. § 3.655] for failing to report for a 
scheduled examination.  In this case, the veteran has 
provided no "good cause" for the failure to report to be 
examined when VA so requested.  She has, in fact, provided no 
explanation for her failure to cooperate with VA examination, 
although she acknowledged, in the May 2005 Board 
videoconference hearing, that she was aware she had not 
reported for VA examination.  In this connection, the Board 
observes that the veteran has reported in the past for 
private and VA clinical treatment.  

The current record does not support the veteran's claim, and 
the veteran has not cooperated in VA's attempt to secure 
additional evidence-specifically, that which might be 
obtained by VA examination.  In this regard, the Court has 
stated that the duty to assist is not always a one-way 
street.  In order for VA to process claims, individuals 
applying for benefits have a responsibility to cooperate with 
the agency in the gathering of evidence necessary to 
establishing entitlement to benefits.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).

The preponderance of the clinical evidence associated with 
the record is unfavorable to the veteran's contentions as to 
this issue.  In the absence of evidence of a current 
disability, as well as absence of evidence or medical opinion 
that a preexisting disorder was permanently aggravated in 
service, the preponderance of the evidence is against a 
finding that the criteria for service connection have been 
met.  Since the preponderance of the evidence is against the 
claim, the provisions of 38 U.S.C.A. § 5107(b) regarding 
resolution of reasonable doubt are not applicable.  The claim 
must be denied.



2.  Entitlement to service connection for tuberculosis

At her May 2005 videoconference hearing before the Board, the 
veteran contended that she was entitled to service connection 
for tuberculosis because she was exposed to tuberculosis 
while stationed in the Philippines.  The veteran testified 
that she had never been treated for tuberculosis although her 
test for exposure to tuberculosis was positive.

On VA examination conducted in August 1995, the examiner 
concluded that the veteran had COPD secondary to smoking.  
The claims files include numerous reports of pulmonary 
function testing (PFT).  All PFT reports reflect that the 
veteran had obstructive ventilatory defect.  

The report of radiologic examination of the chest conducted 
in December 1995 discloses linear opacities in the left lung 
base, probably representing scarring, but no focal 
infiltrates or pleural effusion was disclosed.  The report of 
a January 1996 radiologic examination discloses that there 
was no evidence of pneumonia, as compared to the December 
1995 radiologic examination of the chest.  The report of VA 
computed tomography (CT) examination of the chest conducted 
in June 1996 was interpreted as disclosing a normal chest.  
The lungs were clear, without consolidation, effusion, or 
mass.

Social Security Administration (SSA) records associated with 
the claims file disclose that a diagnosis of chronic 
obstructive pulmonary disease (COPD) has been assigned.

Analysis

Positive purified protein derivative (of tuberculin) (PPD) 
test results are of record, and that fact is not in dispute.  
However, the Board initially notes that a positive PPD test 
is not itself a disability.  Rather it is a finding on a 
laboratory examination used in exploring a possible diagnosis 
of tuberculosis; purified protein derivative examination is 
used to test for exposure to Mycobacterium tuberculosis.  See 
Dorland's Illustrated Medical Dictionary 1687, 1756 (28th ed. 
1994).  However, while the positive tests of exposure to 
tuberculosis are of record, there is no clinical evidence 
that the veteran has contracted tuberculosis as a result of 
her exposure to that mycobacterium.

In Tubianosa v. Derwinski, 3 Vet. App. 181 (1992) the Court 
held that, pursuant to the regulatory provisions of 38 C.F.R. 
§§ 3.371 and 3.374, VA may not grant service connection for 
pulmonary tuberculosis unless a claimant submits VA or 
service physician diagnoses thereof, or submits the diagnoses 
of a private physician supported by clinical, X-ray, or 
laboratory studies or evidence of hospital treatment.  Here, 
the service records show no diagnosis of active pulmonary 
tuberculosis, and there are no records of diagnosis, 
treatment, positive X-rays, or laboratory studies that 
indicate the veteran had active pulmonary tuberculosis within 
three years of separation.  In fact, post-service clinical 
evidence reflects that the veteran's pulmonary function was 
assessed frequently, including with radiological examination, 
and all reports are devoid of a diagnosis of tuberculosis.

The veteran was scheduled for VA examination in October 2003 
in connection with the claims on appeal, including the claim 
for service connection for tuberculosis.  The veteran did not 
appear for VA examination, did not explain when she had 
failed to appear, and did not request that the VA examination 
be rescheduled.  Thus, any favorable evidence which might 
have been disclosed on that examination is not available.

Since a positive PPD test is a laboratory finding, not a 
"disability", and tuberculosis as a disease entity has not 
been clinically shown, service connection for tuberculosis is 
not warranted.  The preponderance of the evidence is against 
the claim for service connection for tuberculosis.  Since the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not for application in the 
instant case.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  Accordingly, service connection 
for tuberculosis must be denied.



2.	Entitlement to service connection for a chronic lung 
disability, claimed as resulting from exposure to toxic 
materials in service

At her May 2005 videoconference hearing before the Board, the 
veteran contended that she was entitled to service connection 
for a chronic lung disorder which resulted from exposure to 
toxic chemicals in service because she was exposed to more 
than 15,000 different chemicals in the jobs that she 
performed while in service.  She testified that she used 
adhesives on aircraft parts, spray painted aircraft and 
helicopters with paints that included arsenic among the 
components.  She testified that she was exposed to acrylic 
enamels, epoxy rosins, and asbestos.  She testified that 
recent pulmonary function testing was manipulated by VA to 
provide false results because the temperature in the test 
rooms was lowered to 70 degrees and the veteran testified 
that hot temperatures caused more difficulty breathing.

A February 1997 private medical statement from Rebecca 
Leidal, M.D., reflects that the veteran was seen in March 
1996 for bronchitis and bronchospasm.  At that time, the 
veteran reported that she had a long history of lung problems 
dating back to exposure to isopolycyanate 20 years earlier in 
service.  This clinical record is devoid of medical comment 
as to that assertion.  Evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
competent medical evidence, and the Board is not required to 
accept the history provided by the veteran as a competent 
medical opinion that she incurred a lung disorder as a result 
of exposure to toxic materials during service.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995); see also Reonal v. Brown, 
5 Vet. App. 458, 461 (1993).

On VA examination conducted in August 1995, the examiner 
concluded that the veteran had COPD secondary to smoking.  
This medical opinion is unfavorable to the veteran's claim 
that her lung disorder resulted from exposure to toxic 
materials.

The veteran was scheduled for VA examination in October 2003 
in connection with the claims on appeal, including the claim 
that a lung disorder resulted from exposure to toxic 
materials.  The veteran did not appear for VA examination, 
did not explain why she had failed to appear, and did not 
request that the VA examination be rescheduled.  Therefore, 
VA's attempt to develop medical opinion which might be 
favorable to the veteran was unsuccessful.  

As discussed above, the laws governing service connection 
require medical evidence of a link, or nexus, between the 
veteran's service and the disorder for which service 
connection is sought.  See Caluza, supra.  The evidence in 
this case clearly establishes that the veteran has a current 
lung disorder, but is devoid of evidence or opinion which 
links that disorder to any toxic substance with which the 
veteran worked in performing her military occupational 
specialty.  

When a veteran fails to report for VA examination in 
connection with a claim for service connection, the claim 
must be adjudicated on the evidence of record.  38 C.F.R. 
§ 3.655.  As noted above, the veteran failed to appear for a 
VA examination in October 2003, which was scheduled, in 
pertinent part, to obtain medical opinion as the likelihood 
that the veteran had a lung disorder resulting from exposures 
to chemicals in service.  The duty to assist the veteran is 
not a one-way street, and the veteran has failed to cooperate 
in the development of this service connection claim.  Olsen 
v. Principi, 3 Vet. App. 480 (1992); Wood v. Derwinski, 
1 Vet. App. 406 (1991).  

The preponderance of the clinical evidence associated with 
the record is unfavorable to the veteran's contentions as to 
this issue.  In the absence of evidence that the veteran has 
a lung disorder which is due to exposure to a hazardous or 
toxic substance, and in the absence of any medical opinion 
that a current lung disorder is linked to the veteran's 
service, the preponderance of the evidence is against a 
finding that the criteria for service connection have been 
met.  Since the preponderance of the evidence is against the 
claim, the provisions of 38 U.S.C.A. § 5107(b) regarding 
resolution of reasonable doubt are not applicable.  The claim 
must be denied.



3.	Whether new and material evidence has been received to 
reopen 
a claim of entitlement to service connection for a back 
disorder

The evidence of record at the time of the October 1995 rating 
decision which denied the claim for service connection for a 
back disorder included the veteran's service medical records, 
post-service VA clinical records dated in 1994 and 1995, and 
the report of an August 1995 VA examination.  The veteran's 
service medical records disclose that the veteran sought 
treatment for complaints of back pain during service, but no 
specific medical diagnosis was assigned, and the service 
separation examination noted that the veteran's spine and 
musculoskeletal system were normal.  The 1994 and 1995 VA 
outpatient clinical records reflect complaints of back pain, 
without assignment of a medical diagnosis of a specific back 
disorder.  

On VA examination conducted in August 1995, the examiner 
concluded that the veteran had chronic recurrent low back 
pain without evidence of nerve root compression.  The veteran 
reported onset of low back pain following spinal anesthesia 
in 1969.  The back pain was localized without radiation into 
the extremities and there were no associated paresthesias or 
weaknesses.  On objective examination, there were no postural 
abnormalities or fixed deformities.  The musculature of the 
back was normal and symmetric.  There was no objective 
evidence of pain on motion.  The strength and reflexes were 
symmetric and there was no objective evidence of neurologic 
involvement.  Radiologic examination was within normal 
limits.  The examiner declined to assign a diagnosis of any 
lumbar spine disorder.

Clinical records associated with the claims file since the 
October 1995 rating decision include private post-service 
clinical records dated from 1975 to 1985.  A June 1975 
clinical record reflects that the veteran complained of neck 
pain following a motor vehicle accident.  An October 1983 
record discloses that the veteran reported onset of back pain 
following a spinal tap in service.  The veteran reported 
trying to lift something four days prior to the treatment 
visit, wrenching her back and causing pain on the lower left 
side.  Range of motion was limited due to pain.  Muscle spasm 
was noted.

December 1998 private aftercare instructions reflect that the 
veteran complained of back pain.  VA clinical records since 
October 1995, including the report of an April 1999 
outpatient visit, reflect that the veteran continued to 
complain of back pain.  Diagnostic impressions such as "back 
pain" were assigned.  However, no diagnosis of a specific 
back disorder is disclosed in these records.  

A June 1999 outpatient treatment record reflects that the 
veteran reported back pain beginning in 1969 following a 
spinal cord injury during a surgical procedure.  The veteran 
reported that the pain was chronic in nature and was knife-
like with occasional throbbing or swelling.  The veteran's 
range of motion of the lumbar spine was limited and all 
motions elicited complaints of pain in the L5-S1 area.  There 
was no muscle spasm.  There was generalized increased tension 
in the left paravertebral muscles.  Straight leg raising was 
negative.  There was tenderness to touch diffusely over the 
lower lumbar and cervical regions.  Radiologic examination 
disclosed no abnormality of the lumbar spine or pelvis.  The 
record is devoid of notation of assignment of a diagnosed 
back disorder other than pain.  

During her May 2005 videoconference hearing before the Board, 
the veteran testified that she has a current back disorder as 
a result of the spinal anesthesia administered during surgery 
for rupture of an aneurysm in her left scrotum.  She did not 
testify that any provider had ever assigned a diagnosis of a 
back disorder; she testified clearly that there were no 
clinical records available, either private records or VA 
records, which would support her contention, and that the 
physicians had told her they would not help her by 
documenting such a disorder.

Law and regulations applicable to a request to reopen a claim

Initially, the Board observes that, during the pendency of 
this appeal, there was a regulatory change regarding VA's 
definition of what constitutes "new and material evidence."  
This change applies prospectively, however, to all requests 
to reopen that are made on or after August 29, 2001.  See 66 
Fed. Reg. 45,620-30 (Aug. 29, 2001) [now codified at 38 
C.F.R. § 3.156(a) (2004)].  Because the record indicates that 
the veteran filed her request to reopen this claim prior to 
this date, this regulatory change is not applicable in the 
instant case.  Accordingly, the Board will analyze this 
matter under the former criteria applicable to the analysis 
of a request to reopen a claim based upon the receipt of "new 
and material evidence."  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

Under VA law, if new and material evidence is presented or 
secured with respect to a claim that has finally been 
disallowed, the claim shall be reopened and reviewed.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  When a claimant seeks 
to reopen a final decision, the first inquiry is whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  Under the 
former criteria at 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted that 
bears directly and substantially upon the specific matter 
under consideration, that is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

In any determination as to whether a claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Further, in order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends, and the claim cannot be reopened.  See Smith v. 
West, 12 Vet. App. 312, 314 (1999).

Regarding whether any newly received evidence is material, 
the veteran also does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

As noted above, service connection cannot be granted for 
complaints of back pain in the absence of a medical 
diagnosis.  Thus, the clinical records since October 1995 
which reflect that the veteran has continued to complain of 
back pain are "new" in the sense that those records were 
not previously associated with the claims files, but those 
records are not "new evidence" since the veteran's 
complaints of back pain were already of record, and the 
additional clinical records are cumulative or repetitive of 
evidence already of record.  The additional records which 
continue to reflect that the veteran complains of back pain 
are not so significant that they must be considered in order 
to fairly decide the merits of the claim.

The Board is unable to find any clinical record, submitted 
either before or since the October 1995 rating decision, 
which establishes either that medical diagnosis of a back 
disorder has been assigned by any provider, or that any 
provider has opined that the veteran's current back pain is 
related to a surgical procedure or a spinal tap performed 
during the veteran's service.

The veteran herself has testified that there are no clinical 
records which support her contention that she incurred a back 
disorder in service.  She did testify that records of Mercy 
Hospital reflect that she is under physician's orders not to 
lift more than five pounds.  However, the records of Mercy 
Hospital which have been associated with the claims file 
since October 1995 do not reflect assignment of a diagnosis 
of a specific back disorder.  Rather, those records reflect 
that the veteran was treated for "back pain."  As evidence 
that the veteran has complained of back pain for many years 
was already of record at the time of the October 1995 rating 
decision, these records are cumulative and repetitive of 
evidence already of record, and are neither "new" nor 
"material" to provide a new factual basis or a more 
complete picture of the veteran's disorder so as to warrant 
reopening of the claim.  

The Board notes that the veteran did not testify that a 
specific diagnosis had been assigned for her back disorder; 
the Board further notes that the veteran did not indicate 
that she would be willing to authorize release of any 
additional records pertaining to her request to reopen the 
claim for service connection for a back disorder; and she has 
previously indicated that release of any further records is 
an invasion of her privacy and will not be authorized.  Given 
these circumstances, the Board finds that the veteran's 
testimony does not present new and material evidence to 
reopen the claim, and does not raise a possibility that new 
and material evidence which might serve to reopen the claim 
may be obtained.

In the complete absence of any clinical records since October 
1995 which reflect medical diagnosis of a back disorder, 
there is no additional evidence which is relevant to any 
unestablished fact necessary to substantiate the claim.  Thus 
the additional evidence, even including the veteran's 
testimony at the May 2005 videoconference hearing, is not 
"material," and does not raise any reasonable possibility 
of changing the outcome of the claim.  

The Board finds that no new and material evidence has been 
received.  The request to reopen the claim for service 
connection for a back disorder must be denied.


ORDER

The appeal for service connection for residuals of a left 
varicocele and rupture of a left scrotal varix is denied.

The appeal for service connection for tuberculosis is denied.

The appeal for service connection for a chronic lung disorder 
claimed as resulting from exposure to toxic elements in 
service is denied.

The appeal to reopen a claim of entitlement to service 
connection for a back disorder is denied.


REMAND

The veteran has provided a list of approximately 20 alleged 
stressors.  Some of the described stressors, such as an 
incident in which the veteran states she was caught in the 
after-burner of an F-8 launch and suffered exposure to 
extreme heat, although she did not actually sustain an injury 
for which she sought medical attention, are not likely to be 
corroborated in official reports.  However, other stressors 
described by the veteran, such as an incident in which a live 
bomb was removed from the deck of the USS CONSTELLATION after 
falling off an A-7B Crusader, and an award was issued 
(identified by the veteran as the Cross of Gallantry), and 
incidents in which planes with live bombs crashed into the 
deck of the USS ORISKANY, and several suicides of other 
service personnel while the veteran was stationed on the 
CONSTELLATION and on the ORISKANY, could be referenced in deck 
logs or other reports maintained on the vessels.  Because it 
appears that the veteran did not engage in combat with the 
enemy, her lay statements alone are not enough to establish 
the occurrence of the alleged stressor(s).  See Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  

However, it does not appear that the RO sought confirmation 
of the veteran's claimed stressor(s).  On remand, the U. S. 
Armed Service Center for Unit Records Research (CURR) should 
be asked to provide any available information which might 
corroborate the veteran's alleged in-service stressor(s).

Any additional actions which are required as a result of 
changes in interpretation of the VCAA or in case law which 
may be issued after the date of this Board decision should be 
undertaken as required on Remand.  See Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED for the following actions:

1.  Advise the veteran that it is her 
responsibility to identify any evidence, 
of any type she wants VA to attempt to 
obtain.  38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002).  If there are any 
additional documents, reports, or types 
of records which might substantiate her 
claim, she should identify such records.  
In any event, the veteran should be 
specifically asked to provide any 
evidence in her possession or to identify 
any evidence that might be obtained that 
might substantiate her claim on appeal.

Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

2.  The veteran should be afforded the 
opportunity to identify any additional 
stressors, and to provide any additional 
information, such as identification of 
relevant official records, and especially 
any information to identify the month or 
time of year of an alleged stressor that 
might assist CURR to corroborate the 
veteran's allegations.  The veteran 
should be advised that she may submit 
statements from fellow former service 
members, including members of her unit or 
individuals stationed at the bases where 
she was stationed.  

3.  The AMC should ask the National 
Personnel Records Center (NPRC) to search 
for any additional service personnel or 
administrative records, such as 
performance evaluations, or any other 
record which would reflect the veteran's 
assigned location.  If no additional 
records are located by the NPRC, the AMC 
should ask the service department if 
there are any additional records which 
would more specifically reflect the dates 
during which the veteran was on board the 
USS ORISKANY or the USS CONSTELLATION.  

The AMC should then prepare a list of the 
described stressors and alleged 
occurrence dates, and a list of the 
relevant periods of time during which the 
veteran was assigned to the USS 
CONSTELLATION or the USS ORISKANY, which may 
include the periods from March 1971 to 
November 1971 (ORISKANY) and from November 
1971 to April 1972 (CONSTELLATION), based 
on the records currently associated with 
the claims files.  

4.  The AMC summaries, and a copy of the 
veteran's stressor allegations and 
relevant service administrative or 
personnel records, should be forwarded to 
the U.S. Armed Services Center for Unit 
Records Research (CURR), 7798 Cissna 
Road, Springfield, Virginia 22150.  CURR 
should be requested to provide any 
available information, to include muster 
rolls, deck logs and ship histories that 
might corroborate the veteran's asserted 
in-service stressors aboard the USS 
CONSTELLATION or ORISKANY.  

If the CURR is unable to locate such 
records, the AMC should request deck logs 
or other ship records from the Naval 
Historical Center, Ships History Branch, 
Building 57, Washington, DC, or any other 
facility identified as possibly having 
records.  The CURR and Naval Historical 
Center should be aware that the veteran 
contends that she assisted in burials at 
sea, and records reflecting whether any 
crew members died during the periods 
while the veteran was on board either of 
the ships to which she was assigned, and 
whether burial was conducted at sea, or 
whether the bodies of any deceased 
personnel would have been transported to 
port should be sought.

5.  The AMC should document in the claims file the 
actions that were taken to obtain this evidence and 
provide appropriate notice to the veteran and her 
representative concerning any records or other 
documentation that is not obtained.

6.  If, but only if, the development 
directed results in corroboration of a 
claimed stressor, then a description of 
the verified stressor(s) should be 
prepared, and the veteran should be 
afforded VA psychiatric examination.  The 
description of the verified stressor(s) 
should be provided for the examiner who 
conducts the VA psychiatric examination.  

The VA examiner should be asked to 
determine whether the veteran has a 
psychiatric disorder which meets the 
criteria for PTSD.  If the examiner 
determines that PTSD is an appropriate 
diagnosis, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that the current diagnosis of 
PTSD is related to the verified 
stressor(s) to which the veteran was 
exposed in service.  Any and all studies, 
tests, and evaluations deemed necessary 
by the examiner should be performed.  The 
claims file should be made available to 
the examiner for review of pertinent 
documents therein.

7.  Thereafter, the claims should be 
reviewed and readjudicated.  If any 
determination remains adverse to the 
veteran, a supplemental statement of the 
case as to the issue on appeal should be 
issued.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


